Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Examiner’s reasons for allowance
Claims 1,3-7,9-11,13-17 and 19 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
 Regarding claim 1, the prior art of record neither shows nor suggests a light emitting fan comprising all the limitations set forth in claim 1, particularly comprising the limitations of “wherein the hub comprises a top plate portion and an annular wall portion, the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion, the light guiding component is inserted into the top plate portion and the annular wall portion of the hub” directed to Fig.5 and 6.
Regarding claim 7, the prior art of record neither shows nor suggests a light emitting fan comprising all the limitations set forth in claim 7, particularly comprising the limitations of “wherein the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole, the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board, the plate portion of the light guiding component is located between the at least one protrusion portion of the light guiding component and the decorative board” directed to Fig.3.
Regarding claim 11, the prior art of record neither shows nor suggests a heat dissipation device for a light emitting fan comprising all the limitations set forth in claim 11, particularly comprising the limitations of “the outer top surface is located at the top plate portion, the top plate portion has an inner top surface opposite to the outer top surface, the annular wall portion protrudes from the inner top surface of the top plate portion, and the light guiding component is inserted into the top plate portion and the annular wall portion of the hub” directed to Fig.5 and 6.
Regarding claim 17, the prior art of record neither shows nor suggests a heat dissipation device for a light emitting fan comprising all the limitations set forth in claim 17, particularly comprising the limitations of “wherein the light guiding component comprises a plate portion and at least one protrusion portion, the at least one protrusion portion protrudes from the plate portion, the at least one protrusion portion is inserted into the at least one insertion hole, the plate portion is stacked on the outer top surface of the hub, and the top plate portion of the hub is located between the plate portion and the circuit board, the plate portion of the light guiding component is located between the at least one protrusion portion of the light guiding component and the decorative board” directed to Fig.3.
  	Claims 3-6,9-10,13-16 and 19 are allowable because of their dependency status from claims 1,7,11 and 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875